DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable U.S. Publication No. 2017/0005443, and US Patent No. 8,834,198 and other parent applications (which are now patented) as discussed in telephonic interview.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2 -9 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Pope Jr. et al. (US 5,541,803) hereafter Pope, Jr.
Regarding claim 2, Pope Jr., fig. 14, discloses a power cord 147 comprising: an elongated electrical conductor (of) 147 (150, 151, fig. 15), the elongated electrical conductor (of) 147 (150, 151, fig. 15) comprising at least two electrically conducting wires and an end portion; an electrical plug electrically connected to the elongated electrical conductor (of) 147 (150, 151, fig. 15) and positioned proximal to the end portion of the elongated electrical conductor 147; and at least a first thermal Indicator circuit 150 (along with internal components 142, 143, 144, 145, 146) electrically connected to the electrical plug 140, the first thermal indicator circuit 150 comprising an alarm In electrical communication with a temperature sensor, the alarm being actuated upon the temperature sensor (not shown, see column 6, line 54-56, which is similar to the discussion, discussed in column 3, lines 56-67 and column 4, lines 1-17, by using fig 1) sensing a temperature at a threshold value based solely on a temperature Internal to the power cord (the temperature being substantially internal to the power cord, as the temperature sensing conductor 150 is surrounding the current carrying conductors 151, see fig. 15, (the temperature sensing conductor 60 is surrounding the current carrying conductors 63, see figs. 6, 7; the temperature sensing conductor  80 is surrounding the current carrying conductors 82, see figs. 8, 9; the temperature sensing conductor 100 is surrounding the current carrying conductors 102, see figs. 10, 11; and the temperature sensing conductor 120 is surrounding the current carrying conductors 123, see figs 12 and 13) and both current carrying conductor 151 and temperature sensing conductor (sensor) are embedded inside the power cord 147, see fig. 15), It is to be noted that other embodiments figs. 6-7, 8-9, 10-11; 12-13, are having arrangement of current sensing conductors. Therefore the current sensing conductor(s) 150 (40, fig. 4; 60, figs 6-7, 80, figs 8-9; 100, figs 10-11; 120, figs 12-13) will sense the temperature substantially internal to the power cord, thus sensing a temperature is at a threshold value based solely (being substantially internal to the power cord) on a temperature Internal to the power cord, and, the threshold value being a substantially fixed value. 
Regarding claim 3, Pope Jr., discloses the electrical plug comprises a housing 140 and the temperature sensor is positioned within, the housing 140.
Regarding claim 4, Pope Jr., discloses the entire temperature sensor (formed by) 15, 17, 19, 20, 21, 31 Ii positioned within the housing 140.
Regarding claim 5, Pope Jr., discloses, wherein the entire- thermal Indicator circuit 144, fig. 14 (similar to 32 of fig. 2), 145, fig. 14), (similar to 33 of fig. 2) is positioned within the housing 3 (of 140, fig. 14).
Regarding claim 6, Pope Jr., discloses the temperature sensor `50 extends along a length of the electrical conductor 151.
Regarding claim 7, Pope Jr., discloses the alarm remains actuated upon the temperature rising above the threshold level.
Regarding claim 8, Pope Jr., discloses the alarm is deactuated upon the temperature falling below the threshold level. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 10-15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pope Jr.
Regarding claim 10, Pope Jr. discloses all the claimed limitations except for the at least a second electrical receptacle electrically connected to the elongated electrical conductor and positioned at an intermediate portion of the elongated electrical conductor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least a second electrical receptacle electrically connected to the elongated electrical conductor and positioned at an intermediate portion of the elongated electrical conductor; (or claim 33) at least a third electrical receptacle electrically connected to the elongated electrical conductor, and positioned proximal to the oppositely disposed end portion of the electrical conductor and proximal to the first electrical receptacle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, in order to increase the electrical connectivity.
Therefore, Pope Jr. discloses all the claimed limitations except for their appropriate location, such as at an intermediate portion or at proximal end portion of the electrical conductor or at the proximal end of the first receptacle.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have at least a second electrical receptacle electrically connected to the elongated electrical conductor and positioned at an intermediate portion of the elongated electrical conductor; (or claim 33) at least a third electrical receptacle electrically connected to the elongated electrical conductor, and positioned proximal to the oppositely disposed end portion of the electrical conductor and proximal to the first electrical receptacle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In order to protect the cord and connected load at different length of the cord and at the second and third receptacle.
Regarding claim 11- 15, and 17, as noted above, Pope Jr. discloses all structural limitations, however fails to disclose a method steps for monitoring the temperature of a power cord, the power cord having an electrical plug positioned at an end portion of an elongated electrical conductor, the method comprising: sensing a temperature of the power cord; and actuating an alarm upon sensing a temperature at a threshold value based solely on a temperature internal to the power cord. 
It would have been obvious to follow the steps of method claims 11-15 and 17, in order to monitor temperature of the power cord, in order to protect the power cord from overheating, moreover these method steps are considered as inherent when the structural elements are present and used as intended.

Allowable Subject Matter
Claims 9 and 16 are objected as discussed in previous office action.
	It is to be noted that this allowable subject matter is having double patenting issue with patents issued on parent applications.

Response to Arguments
Applicant’s arguments filed on 4/21/2021 and 4/5/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831